COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
                                                               No. 08-17-00127-CR
  EX PARTE:                                     §
                                                                   Appeal from
  CARLOS OROZCO                                 §
                                                                384th District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                            (TC # 20000D05432-384-1)
                                                §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2018.



                                    ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rodriguez, and Palafox, JJ.